Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on May 16, 2022 and in response to telephonic and electronic communication with Applicant’s representative, Joe Mehrle, on June 10, 2022. See attached interview summary. 
In response to the interview, approval of the Examiner’s amendments was received by Applicant’s representative on June 10, 2022. 
	As a result, the following claims are amended and are hereby entered by Examiner’s amendments. 
Examiner’s Amendment
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee. 
	Final authorization for this Examiner’s amendment was given by Applicant’s representative on June 10, 2022. 
	The Application has been amended as follows:

Please replace all previous claims with the below amended claims, wherein:
Claims 1, 4-12, and 19-20 are pending.
Claims 2-3, 13-18 are cancelled. 

Final Claims
1.	(Currently Amendment) A method, comprising:	obtaining and executing, by a server processor executable instructions from a server non-transitory computer-readable storage medium causing the server processor to perform operations comprising:
receiving a search from a network-based service, wherein the search identifies information for the search and the information at least comprises a product identifier for a product;
calculating a hash from at least the product identifier of the information the [[a]] search to a cooperatively shared data structure using a blockchain Application Programming Interface (API), wherein the cooperative shared data structure is a blockchain;	obtaining results in response to the search from the cooperative shared data structure through the blockchain API;  associated with the network-based service; and
providing and maintaining the cooperatively shared data structure as a product tracer and tracker of the product for each entity that handled the product from origination to a store delivery.

2.—3.	(Cancelled).

4.	(Original) The method of claim 1, wherein calculating further includes identifying the information as one of: product ingredients for the product, an organic compound for the product, an origin of the product, a production date for the product, and an expiration date for the product.

5.	(Original) The method of claim 1, wherein submitting further includes providing the hash as a key for obtaining records as the results from the cooperatively shared data structure that identify the product or other products along with additional information included with each record.

6.	(Previously Presented) The method of claim 1, obtaining further includes obtaining the results as a trace of the product from the origination to an inventory of the store 

7.	(Previously Presented) The method of claim 1, obtaining further includes obtaining the results as a trace of product and other products that match the information from the origination to an inventory of the store. 

8.	(Currently Amended) The method of claim 1, wherein driving further includes providing the results to a second network-based promotion service associated with the promotion services for analyzing the results and providing custom promotions to consumers.

9.	(Currently Amended) The method of claim 1, wherein driving further includes providing the results to a second network-based inventory server associated with the inventory services for analyzing the results and taking proactive actions to improve inventory of the product or related products.

10.	(Currently Amended) The method of claim 1, wherein driving further includes processing the actions to provide suggested promotions to a second network-based service associated with the customer services based on the results.

11.	(Currently Amended) The method of claim 1, wherein driving further includes providing the actions to the [[a]] second network-based service through a second API second network-based service.

12.	(Previously Presented) The method of claim 11 further comprising, providing a third API 

13.—18.	(Canceled).

19.	(Currently Amended) A system, comprising:	a server comprising a server processor and a server non-transitory computer-readable storage medium;	the server non-transitory computer-readable storage medium comprises server executable instructions;	cryptographic cooperatively shared product data structures, wherein each cryptographic cooperatively shared product data structure corresponding to a particular product; and	the server executable instructions obtained and executed by the server processor causing the server processor to perform operations comprising:
maintaining the cryptographic cooperatively shared product data structures between multiple entities that handle products within a blockchain 
receiving a search from a network-based service, wherein the search identifies information for the search and the information at least comprises a product identifier for a particular product;
calculating a hash from at least the product identifier of the information; 	searching the cryptographic cooperatively shared product data structures using the hash in real time for taking one or more actions related to the particular product  using a blockchain Application Programming Interface (API), wherein the one or more actions are processed by promotion services, inventory services, or customer services associated with the network-based service;
managing the cooperatively shared product data structure as a product tracer and tracker of the products for each entity that handled the products from originations to store deliveries using the network-based service.

20.	(Currently Amended) The system of claim 19, the executable instructions obtained and executed by the processor further causing the processor to perform additional operations comprising: 	generating and providing promotion recommendations to the entities based on results of the search or other searches associated with the products and submitted by the entities to a , wherein the network-based service is the product tracer engine.


Reasons for Allowance
Claims 1, 4-12, and 19-20 are allowed. 

Applicant’s arguments filed on May 16, 2022 have been considered and in light of the above amendments result in the withdrawal of all rejections; 35 U.S.C. 101 rejections. 
All arguments throughout the prosecution history and response to arguments are incorporated herewith. 
	The claims as a whole, even if they are directed to an abstract idea, include additional elements that as a whole transform the claims to eligible subject matter.

An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention.

The references relied upon throughout prosecution, cited, and the newly cited references fail to disclose:
A method, comprising:	obtaining and executing, by a server processor executable instructions from a server non-transitory computer-readable storage medium causing the server processor to perform operations comprising:
receiving a search from a network-based service, wherein the search identifies information for the search and the information at least comprises a product identifier for a product;
calculating a hash from at least the product identifier of the information ;	submitting the hash as the [[a]] search to a cooperatively shared data structure using a blockchain Application Programming Interface (API), wherein the cooperative shared data structure is a blockchain;	obtaining results in response to the search from the cooperative shared data structure through the blockchain API; 
providing and maintaining the cooperatively shared data structure as a product tracer and tracker of the product for each entity that handled the product from origination to a store delivery.

And 

A system, comprising:	a server comprising a server processor and a server non-transitory computer-readable storage medium;	the server non-transitory computer-readable storage medium comprises server executable instructions;	cryptographic cooperatively shared product data structures, wherein each cryptographic cooperatively shared product data structure corresponding to a particular product; and	the server executable instructions obtained and executed by the server processor causing the server processor to perform operations comprising:
maintaining the cryptographic cooperatively shared product data structures between multiple entities that handle products within a blockchain; 
receiving a search from a network-based service, wherein the search identifies information for the search and the information at least comprises a product identifier for a particular product;
calculating a hash from at least the product identifier of the information; 	searching the cryptographic cooperatively shared product data structures using the hash in real time for taking one or more actions related to the 
managing the cooperatively shared product data structure as a product tracer and tracker of the products for each entity that handled the products from originations to store deliveries using the network-based service.

	
	U.S. Patent Application Publication 2022/0021662 to Wright et al. (Wright) teaches using a has lookup table, wherein the hash values act as look-up keys for the table and are stored in metadata on transactions. The hash values are used to determine if the code has been modified and if not, then a determination is made to proceed with verifying the origin of the metadata including user signature. The instant Application differs than the claimed limitations because the claims are directed to generating a hash and using the hash to perform a search using an API of a blockchain and receiving a response before determining how to proceed. 

	U.S. Patent Application Publication 2020/0005290 to Madisetti et al. (Madisetti) teaches A method of processing a payment including receiving a payment lookup request, identifying a user network account on a blockchain network, sending a payment authorization request to and receiving authorization from a user, transferring ownership of an in-network token responsive to the authorization, sending a debit request to a user financial account, receiving a debit response from the user financial account, sending a credit request to a receiver financial account, and receiving a credit response from the receiver financial account. More specifically, Madisetti teaches receiving a combination certificate from a consumer, defining a received combination certificate, performing an combination certificate verification process on the received ownership certification to verify the received combination certificate and upon verifying the received combination certificate, sending a confirmation verification response to the consumer. The method may further comprise generating a combination certificate hash value by applying a hash function to the received combination certificate and recording the combination certificate hash value to the digital certificate smart contract. The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address, verifying the query hash value matches an combination certificate hash value comprised by the digital certificate smart contract, verifying the signature of the combination certificate matches the issuer signature of the digital certificate smart contract, and verifying the combination certificate is valid and active.
	Madisetti also teaches two specific embodiments in which the user provides a digital certificate smart contract address, hashed user identification information signed by a private key of the user, and hashed object information, obtaining a user certification record address from a digital certificate smart contract at the digital certificate smart contract address, obtaining a sealed user record address, a sealed verification record address, and a token from a user certification record at the user certification record address, retrieving hashed user identification information, defined as retrieved user identification information, from a sealed user record at the sealed user record address, and decrypting the received user identification information using the user's public key, defining decrypted user identification information. The decrypted user identification information with the retrieved user identification information may be compared. The second embodiment is based on retrieving a hashed verification record from a sealed verification record at the sealed verification record address, determining if the token from the user certification record address is valid, generating a generated verification record comprising the retrieved user identification information and the token; generating a hashed generated verification record by applying a hash function to the generated verification record, and comparing the hashed generated verification record to the hashed verification record. The method may further comprise retrieving object information, defining retrieved object information, from the digital certificate at the digital certificate address, comparing the retrieved object information with the hashed object information, and retrieving from the digital certificate smart contract a timestamp, defining a retrieved timestamp. Upon determining the decrypted user identification information with the retrieved user identification information are at least a partial match, the hashed generated verification record to the hashed verification record are at least a partial match, and the retrieved object information and the hashed object information are at least a partial match, the method may further comprise sending to the user the retrieved user identification information, the retrieved object information, and the retrieved timestamp.
	Although Madisetti clearly teaches how to generate hash values based on object information and using a blockchain network / smart contracts in combination with the generated hash value of the object to prove the object’s information is legitimate, Madisetti fails to disclose explicitly that the search request is performed using an API of a blockchain and that the result is obtained via the blockchain API before driving actions and providing and maintaining the cooperatively shared data structure as a product tracer and tracker of the product by the same entity that performed at least the calculation of the hash, the submission request of the hash lookup. 

	U.S. Patent Application Publication 2018/0374173 to Chen et al. (Chen) teaches using an API interface of a digital copyright blockchain to provide a license to a consumer terminal and monitor the usage of the content. Furthermore, Chen teaches a copyright management client of an owner of a copyright receives copyright transfer information and a transfer instruction that are input by the owner of the copyright, where the copyright transfer information includes an address of a copyright transfer destination. The copyright management client of the owner of the copyright generates a copyright transfer request, and sends the copyright transfer request to any copyright processing apparatus in a network. The copyright transfer request includes a transaction ID of a copyright transaction carrying a to-be-transferred copyright, an index of the to-be-transferred copyright in the copyright transaction, and a signature of the owner of the copyright, that is, a signature affixed by the owner of the copyright to the copyright transfer request by using a private key. Further, the copyright transfer request further includes the address of the copyright transfer destination, identity information of a creator, identity information of the copyright transfer destination, basic information of digital content, descriptions about a situation of rights of a work, a hash value of raw data content, and a digital content ID. Herein the digital content ID is a digital content ID after the copyright transfer, and is recalculated according to the address of the copyright transfer destination. The calculation process is: performing a hash operation on a hash value of raw digital content before the transfer and the address of the copyright transfer destination by using a hash algorithm, to obtain the digital content ID after the copyright transfer. 
	Although Chen teaches various embodiments of how content can be tracked and using a blockchain API to settle the transfer of content from one entity to another, Chen does not teach the claim limitations as a whole and as claimed. 

U.S. Patent Application Publication 20170046709 to Lee et al. teaches product tracking system includes a storage device and a processor, the storage device storing software instructions that when executed by the processor configure the processor to: receive a signal representing data including event information detailing an event involving a manufactured product; load a portion of a block- chain ledger for tracking information associated with the product, the block-chain ledger including, within a block thereof and associated with the product, trigger-event data reflecting an event trigger and rules data reflecting a rule associated with the event trigger; and compare the event information with the trigger-event data, wherein the event trigger identifies a causal relationship between a possible event involving the product and an operation with respect to the product.

Foreign reference CN 110163628A teaches The present invention provides a kind of agricultural product traceability system based on block chain, which is characterized in that traces to the source searching platform, 5G network including agricultural product big data platform, agricultural product Agricultural product big data platform includes agricultural product growth information module, storage information module, machining information module, sales information module Agricultural product searching platform of tracing to the source includes data repair module, Antiforge inquiry module, information inquiry module of tracing to the source. Each module carries out data by 5G network and uploads and inquiry of tracing to the source. The present invention is advanced optimized on the basis of based on the traceability system of block chain, design the agricultural product traceability system for combining privately owned chain with publicly-owned chain advantage, on the basis of preventing agricultural product information under attack and distorting, further prevent certified products label stolen and duplication, improve data storage efficiency, computing cost is reduced, production link and person liable that consumer or supervision department quickly navigate to problem agricultural product are conducive to.

None of the cited references, those relied upon, or those considered teach the claimed limitations as a whole and in the manner in which they are claimed. As a result, the claims are determined to be patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,



/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685